Case 1:19-cv-04803-EK-SJB Document 6-5 Filed 08/23/19 Page 1 of 10 PageID #: 46




                EXHIBIT
                                     4
Case 1:19-cv-04803-EK-SJB Document 6-5 Filed 08/23/19 Page 2 of 10 PageID #: 47


              co

              C.t
                                                                                rI.             n
                                                                                                LCI
           (o                                                                                   €'c
           ; û-                                                                                 L¡_
                                                                                                3E
                    O)                                                                          q.¡
                                                                                                  ":
                                                                                                CcJ
                    LO                                                      tFt                 õ-I]
                                                                                                *¡-
                    ö                                                       J-
                                                                            -                   .eõ
                                                                            z
                                                                            CI
                                                                                                sÐ
                                                                                                i7y               -:?:
                                                                            -
                                                                            I¡-                 i:- 9*
                                                                                                    0., cr
                                                                                                 t ç-c: ,,ì:
                                                                            (J x såe                       ;c
                                                                                                                   :Á
                                                                            x irõ93   ¡mè,Yrn
                                                                                                                   ¿:
                                                                                                                   tJ,
                                                                                                                                  u,¡
                                                                                                                                  F!l
                                                                                                                                  õH
                                                                            l¡
                                                                            ¿-        .ìOr . \iô
                                                                                             ìi^Y                                 ãs
                                                                            u ;I > ã-8É
                                                                                                       (/)



                                                                            z ç, åu'=åE ic             >
                                                                                                                  ß
                                                                                                                  (f
                                                                                                                  C3
                                                                                                                                ffi,n
                                                                            C) 5 3 ãåE                            Õ


                                  ffi'1i:''
                                                                    .c_


                            -Wi
                            et
                            r     wwffifri
                                  wvf,:l l-
                                                                    çL
                                                                     l¡çu
                                                                    'ã'
                                                                     ql                                      p
                            -\
                        'Á ff€,
                                  %:t
                                  @:,tL
                                                                        g s. s
                                                                    iogoråo           U!                     cr
                                                                                                             ã
                        i  b,a'
                         Q YLiül:.
                         P        VÅY
                                                                    ¡)E"ã3'åã
                         rú Wffi'.
                        3 Ëí'õlr .ã                            Fö?,õüO
                                                        cßrgË;-cøa.n?                                                            v
                         o ffllF.
                        -c  Í-äõJ L
                                    .P
                        t* Íl'1tâ:^ P
                                  L.:Ur.¿
                                                        g      gã€SõE
                                                        '¿Ë'ËÅ-.¿-7<                                       Ëä                           J
                                                                                                                                        Q
                                                                                                                                        z
                                                        è(Ð5vl9á¡l¡¡rs
                                  a:::u
                                  Ët h.
                                               q
                                                t^
                                                v!      ó      P c:    g * Ë.                              É,             <c     4
                                                                                                                                        6
                                                                                                                                        o
                        â         i.   t9-:r
                                                        o      A g r--ir-'-l¡J                             (9                    o
                                                        :       g1>
                        Ç         6;--:t'::                                                                                             u¡
                        "r. f',1 .
                                                    t




                                                        i -+=ãPñEäÉ
                        X     ,.
                        4l þLiI
                            r'*,   Y                                                                                            T
                        Ëfl*f r
                        eW','w
                        r¡¡ F"t3.:
                        Ctt' Éìj*i li t -
                        *
                        Q
                                 ÉiI- F
                                 ftÏ¿r,. V)
                                               ã
                                                        HiitñË?Ë8Eg
                                                        o l-  r¡¡ #
                                                                  .' u)
                                                                     uJ u)
                                                                            tt u, o               r.f,
            ã hF,, t o
                                                   ct     'u, g¡
                                           LIJ l¡, ul                   l¿l l¡¡   l¡J
            ><ä}{'X         4sAF.5555555
            ( ËT&, <( r¡¡r¡¡rs\¡rooooooo
            ã  ffiE,'ã
            uJ trl¿l l¡l {<
            z w,2,..     z l-l-l-Fv!rYYvvY
                                                        ËËËuEããEËËã
         â
         f*
            ()
            -
               x1ñl
               f*r,
               þ)i rit''
                         C) avrvrrnnvraurcnvrcn
                                 vzl   ;^1.                                                                                     ?
          !T                     ffi,i ,t. ,                                                                                    ct
          -*                     wtt .:
                                 Wi'                        #                                                                   t¡',

          I
         uJ
         v
                    i+,'
                     !/  åti,"*ä
                         & .:¡'
                                 ffiit::"
                                               ii
                                               "!       *: *. t i **' ¿l il:' t*; *, #i                  {,,+
                                                                                                                         ',bì
                                                                                                                                u1
                                                                                                                                l¡l
                                                                                                                                un-
                                                                                                                                5,
                       ffi$h¡,i 6                       OIC)Fñl(rJ<ftf)(ol*æOt                                                  rE()
         2
         \          'o
                    ro $ffift:{i lo
                    l* ffiSH l.* t\
                                                        rfrro(ororÐ(I)(o(oro{o|o
                                                            F l- Þ l.- l-* l.* l* l* f* t\
                                                                                                                                t¡,¡ d
                                                                                                                                Øo
          ¿'l                    #Jffi.6-<;,
                                                                                                                                wl"
         å BffiB BBBHHHBHBBB
                                 M
Case 1:19-cv-04803-EK-SJB Document 6-5 Filed 08/23/19 Page 3 of 10 PageID #: 48


          o
          t3
          c.l
          {f'
          (f    0-
                (rl
                LO
                ö          ñ
                            6
                           ,{


                           Ç
                           ä




                                                                    i1\
                                                                                 ÞH
                                                                                 LTJ



                                                                    :ï.
                                                                                 9ü
                                                                                 <fL
                                                                    {"4          l¡-   lu
                                                                                r:]
                                                                                lrr
                                                                                       tf
                                                                    À           [;;    0,
                                                                                       ut
                                                                    ¡¡)
                                                                    (*)
                                                                    c,


                                          'ç.


                      ,xqLir               Ë.*
                      -ç          iH     sg õ
                       0-
                      ævãeJç*O
                       E>
                      '=&(U?HSYLJ¿
                                  y g     Eä 6ã
                      fi,åã
                         EË ?Pë#$õ.Ë
                                  ã Ei s
                                           e *i
                                                                                 u
                                                                                 qur
                                                                                 -:J

                       e;
                      ; ga
                           à   õX5Ë*
                               E (J P#_ä'
                                             fi*
                                             EL3
                                                     õ
                                                                                 <(9
                      YicsyËir-uo                                                =ö_lr,
                                                                                 (J

                      oô=
                      rrã      #t-
                               :ôãÉ6 üàfrË                                      El"

                      ËËfiÊ;iãggFãËfi
                      b a o þ ut t Ø u, v, u, tJ,      f,Í,    vJ
                      ã rô CJ 'ú, Clt g UJ l¿¡ l¡J ltl l¡J l¡J l¡l
                      ä  ä  fr tr n 8 ã ã ã ã ã ã ã
                      EEHHNHEEE>
         Õ
         r..
                                              ì ìç1, }a ØI v,I v,I
                      22C) 3v, ØF v,F Fçt, Øì ü,
                      (J                                                        3
                                                                                (.)

                                 .b.
                                 la                                             tr,
         ç'Y,
         ûr
         r$           #,   ,r r: i{    gr # {-lì íä, $;   *i #' #  4,,
                                                                                v)
                                                                                ut
                                                                                (JÀ
                                                                                53
                      f.* € clt (3 r- N cY) -t Ln {Þ F          CO ('l          co
                      t$rnll)toçro(o|o(oro(or0(o
                      t\ F- f.- Þ- l'r t- ¡,* t- l\ ¡- f*       Þ         ¡.-   vt(.}
                                                                                HI
                                                                                ætv
                                                                                w't
         0
                      BBBEHBBBBBBEB
Case 1:19-cv-04803-EK-SJB Document 6-5 Filed 08/23/19 Page 4 of 10 PageID #: 49


              @
              ô
              ôt ã                                                     ¿d-

              ui
              (3 û-

                   O             Ë:
                                 :.. I



                   ç?
                   O                                                  Õ
                                 {                                    -L
                                                                      F
                                                                      U}
                                                                      LU
                                                                      x                               3â
                                                                                                      üF
                                                                                                      XtJ
                                                                      ã                               !        t¡l
                                                                      L¡I                            FÌÐ q,
                                                                      z                              lr:.1
                                                                                                     li,j       uJ




                                                                      C)


                                                               8
                                                                $
                            !                                  'ä                              g
                                                                                                q,

                            Ëá,
                            çJ

                                                               o
                                                                (¡,
                                                                                   (JLL        æ
                                                                      ./,          Lî     OJ
                                                                      LJ.¡r(h
                                                               o      q.,có
                        :co                                    o
                                                                      *v
                                                                      ñ*"tì-c
                        ilr          dJ                        ç,     0r:i¿(9
                                                                           ;
                            ;nr>r
                        s.ìoåcc:
                        \fÛ
                                                               frt
                                                               (J     r'õ,yÕ
                                                                      8 ã; -e
                                                                      o fg 9
                                                               (t,
                                                               )o                                    3
                                                                           7, E
                         s{u{J
                            ñ1             vf                                                  çt,             ¡¡,
                        F
                        'vt¿\
                               I å s                      Õ
                                                          c           E                        h     *(,  ,J
                                                               L
                                                                              <                      zz
                                     Yç7áË                     ()     g*.C
                                                                      ât)v                           z         trl

                        f:    OE ã
                        -F,tlJñ                           S    (u
                                                               .c     ËYþu                     Ê,
                                                                                               g     À
                                                                                                     o         L
                                                                                                               lr¡
                        É

                        XCf ,'ì                           t=   þ-
                                                 _j-




                        S==Õ
                                                                ¡
                                                                      !<                             El"
                        ä z;                                   ô      2-Z 9 E H H
                        UJOZürCtA
                               =
                        EËl=É.-E
                        gtJl4oþu¡
                                                             d z
                                                             ã
                                                               .L
                                                                tL=õ<   bËã0 i
                                                                1ñ {' eñ v' cÍ} u,
                        à<                                   z, l¡J
                                                             UJ
                                                                -
                                                                    l¿l t¡¡ ul l¡¡ ttr
                        ä ä ä fr ff                       fr o oof)ooo
                        EEEHNN
                        rrr lrr rrr ¡J- t¡. g'
                                                               N
                                                            *, äääããã
                             ÉÉ
                        oc)$ØØu,                          É 5(
                                                            F YYYY}¿]Í,
                                                                    g,                    o ut u,
          c:
          t".-

          r
                        ==z                                    v,     v, tÍ,                         T
                                                                                                     ú
                                                     *                                               s
          (\
          l.n
          lft           f;;      il       "_r,   ,,À   {i *" +i ti           ÊT,   u *t *      d*'
                                                                                                     '¡t
                                                                                                     .-)û-
          *             r0  l* æ ('l c) r- C\¡ C,,, îf rf, ç F æ
                        rô¡l1Loto@rOto€{f)(o(o\O(o                                                   ú.o
                                                                                                     i¡l E
          {             |\ l'! l.- 1\ |\ f\ |\ Ì\ l* |\ tt- ¡* f\                                    añ(?
          &                                                                                          wl"
          o
          t3                     EHHBBBEEBBBH
Case 1:19-cv-04803-EK-SJB Document 6-5 Filed 08/23/19 Page 5 of 10 PageID #: 50


           ûl
                                                                                                                       !,)
                                                                                       l                      a-'7:
           ('¡ä           T
                          I
                                                                                                         -'


                                                                                                              !::;
           ; o- tl
           ,À                                                                                             :i           a_
                          t.




                          i .;':'    "'¿                                                                 {"a
                                                                                                         i:            c.¡
                          t
                          t                                                                              \L-
                 ç?       t
                                                                                                         ïLl
                 ()                                                                                      ?::
                                                                                                         .. í:
                                                                                                              ãig
                                          lt                   '.                               t-       "d r.
                                                                                                         î.'.J
                                                                                   l-¡
                                                                                   ^'),t   -l-:           il-- a'
                                                                                                               :i
                                          ì                        !'                       a:
                                         t:                        :,                  I    "ì.               :.: fi
                                                                                                              ..- o
                                         l,r                       J                        rr
                                         uul

                                         Y.x:+1;:..
                                                      ,,,.,.
                                                               ì
                                                               t'
                                                               I                   Ø:^    ;g
                                                                                     :.,- "iõ   \    ¿        r+,/¿a                            ui
                                                                                   ¡-ì'-**:')
                                                                                   \--.,
                                                                                           i)

                                                                                         . n -ì;
                                                                                                     ^
                                                                                                i- :r ¡ì
                                                                                                   ,ï
                                                                                             ; {P'ç*
                                                                                   \J' '.-", Èõ                                                 Y.r
                                                                                                                                                ea.
                                                                                   C: j;r:ãË
                                                                                   f                          .' .   *
                                                                                                                                               IU
                                                                                                                                               lo.
                                                                                      -.' >
                                                                                   a  ""i' õ :: ?.
                                                                                                                             ^
                                                                                                     -
                                                                                                                                               ir!
                                                                                   *J '¡ Õ ?-i:.-
                                                                                                                             ,"¡'



                                                                                   \-,
                                                                                                 PS-5
                                                                                           ì'i - Clì ¿.1 -'l                 i




                                                               "î;
                                                               t\i


                      Ëi:
                       dJ
                      ()
                                                               i;
                                                                                                                                               ,t
                      U
                                                               .:
                                                               -rii                                                                            (j
                                                                                                                                               ri:
                      a)                                       i:, J                                                                                      \.1
                      cr            ..,                        :l ¡¡J        \¡,                                                               iri        :-'

                                                               ,,j *þ q
                      L             ''                          .'¡     I    È
                      S             -:,.                           '  A                                                                  t
                                                                                                                                         i:'
                                                                                                                                               7
                                                                                                                                               r-
                                                                                                                                               ::
                                                                                                                                                          :::

                                                                                                                                                          ta
                      Ç
                      ä>,           L'                                  AË \J
                                                                        ¿l
                                                                                                                                               a-'
                                                                                                                                                          tr.
                                                                                                                                                          ¿i
                      :Ë            ù-                          ,õl- g                                                              ;i         F]

                                                               ü                                                                    ::;
                                                                                                                                                      J


                                                                                                                                               t#):   t^

                      Ë
                      Ë             r,r                        Z a,
                                                                  ùi é'                                                             I I
                                    E                          4o*                         c,                                            Ç

                      P  ÍqÍffiH     HrZ
                      ;, g. õ (JlË + *
                                                                                                                                    çc
                                                                                                                                    -
                      8îî92Ëg ilg ñäî
                      gËää$EËFËd 3=äË
          f,
                      oâþc)(n<
          ;-.^                                                                                                                                 c,J:
                                                                                                                                               4
                                                                                                                                               []
                                                                                                                                               U}
          ü.:,
          i,í;
                       ¡¡^rÂ^¡.¡¡^¡ra¡^                                                                                                        ui
                                                                                                                                               Çit
                                                                                                                                               i:l
                      rf ¡.o \o F- æ {Il o
                      N ôj N C{ ô.1 e{ (y) t*-
                                                  r c!
                                                  (Y} (Ð (Y)   <' tÕ
                                                          (t') ar)    \o
                                                                   aÕ CÔ r--
                                                                         Crl
                      f-- t._ Þ-, f"- f-_ l'-. Þ,     t*. t*   f*_ I\ Þ- f\                                                                    l¿i        d9

                                                                                                                                               lr
                                                                                                                                               llv
          Ç!
                  E
                  ld ffiæææææ88ææææEsæ
Case 1:19-cv-04803-EK-SJB Document 6-5 Filed 08/23/19 Page 6 of 10 PageID #: 51



               io
               (ã
               ç!
                                                              i¡
               d
               ci   n-
                    l-                                 (n
                    P
                    (3
                                         T
                                         ô,
                                         7
                                                              (f
                    l-
                                         Þ.
                                         =Ð
                                                              ï
                              c.l
                              Ë          õ-ì
                              l!
                              Ê
                              t)
                                         5r                   g
                              s
                                         ';5                  o
                                         >s
                                         sr.g                 3
                                                              þ
                                                              tlJ                   He
                                         ô
                                                              z                     ;s
                                                              cl                    l,!

                                                                                   FÏH
                                                                                          l¡i

                                                              ()                   t. í
                                                              (f                           r.ù




                                                              l¡-

                                                              (}
                                                              v
                                                              o
                                                             þ
                                                              t,
                                                              så
                                                              3!
                                                              -v
                                                             LLO              F
                                                              u()                  V
                                                             ;ç
                                                             :o
                                                                                   CJ
                                                                                   qa
                                                              e               .:
                                                                              t-
                                                                              O    zt
                                                ,iJ          ãç
                                                             ;
                                                             lJ               r
                                                (¡l                                Ç)
                         ôögtl5
                         fÉlúÇr
                                                                                          ¡¿l


                         *Í                                                        El"
                         JlJJfrr-.-r-- Pt     tr      â p
                          z            ?;     r¡
                         á             ? ã êr    c¡ilgg
                                                 =FF
                         ü             È 1ç * 2 s ã F                        i
                                                                     =
          t.
                         sËñsHËËFgËitã                                             r
                                                                                   d
         {ö              #                                                         lrl
                                                                                   (/)
          srJ]           ¡ ¡ ,* ,^ ,,^ rf r^, -l ti, i^ I .^ i*                    ()û-
                                                                                   UJ


                         N cro $ ro (o l'* o ol O r- c{ cD ìt                      æ.o
         =               F
                         t\
                           F     F  F
                                    t\
                                       Ë
                                         t\
                                           r- rÈ f\¡ C\¡ C{ C,J ñl
                                                f- ¡* lt* l* |r Ì\   l'* Þ l* Þ    t/, c(¡
                                                                                   ¡å,

          ;i
          J                                                                        Æ1"
          o
         tfl
                         BBEEEBBBSBBBB
Case 1:19-cv-04803-EK-SJB Document 6-5 Filed 08/23/19 Page 7 of 10 PageID #: 52
Case 1:19-cv-04803-EK-SJB Document 6-5 Filed 08/23/19 Page 8 of 10 PageID #: 53


          o
          (f
          ç\¡
          1cj
          (>    n-
                ca       i!

                P
                         l:,,




                (3       tr
                         ù

                l*       o

                         q
                         *
                         z,


                                                                     :f

                                                Cf             :'
                                                         ã     =ti
                                                -L                         IrJ



                                                g     t-
                                                      äcfc,
                                                                           d!!
                                                                           ÕY
                                                                           àË
                                                zz    O\1
                                                      i=
                                                      g' o.-
                                                               a-    rj    Ij.
                                                                          tr".
                                                                          f0.
                                                                          l;
                                                                                 ¡JJ

                                                                                  t]

                                                LIJ
                                                      :!*o(:) c()                 l¡J



                                                      .Q c;   Õço
                                                þ              ¡S    F.




                                      ls
                                      (}
                                      Ü¡
                                       g
                                      (r:
                                       qg
                                      .ç
                                      ¿oJ
                                      ## qe                               :¿
                                E     *.E                                 ()
                                                                          ç
                            ã ï
                                                                                 ul
                                .g'       ñ'    C

                         i-     t-    ot
                                            x8
                                            'i  0J
                                                                          J
                                                                          ¡r¡
                                                                          e
                                                                          z      (./)

                         X'*1 î'l           ;¡iul                         ()
                                                                                 Io-
                                                                                 lÁ¡
                     c|LIJgLJ$l-^-:
                     î4>
                     v>
                     þ>
                     ð:ô9y{.=oo6o
                                                                          t
                     tr :c i     : eE-rrr
                     -<.YJ?=-zNrî\i

                     ;ËfiñgËË IEEEEE
                     ä Ë 3 i?? ã frãfrãã
                          g
                     (9s¿(JoüüoüË¡üoÉ
         l!                                                               c,
                                                                          &
                                                                          l¡J
         .t7                                                              u,
         Þ                                                                (J0,
                                                                          ùrJ



                     C\¡ C',J lrt tO (o F-
                                        (n CO ('l
                                               Õ
                                               rf    C\¡ CÐ $             Eo
         f           í) cf, co cr) ca    co Õ     ro \lro ç(o ro
                                                  t           \l          ulg
                     ìÕ ro \o'o    (o \o ro ro (o                         vlo
                                                                          KS tV


                     HBBHHBBHBBBBB
Case 1:19-cv-04803-EK-SJB Document 6-5 Filed 08/23/19 Page 9 of 10 PageID #: 54


           o
           o
           ôt    ã                                                  €c
                                                                     fr
           (f'
           a     n-                                                  ^
                 cf)                                                r?cl
                 ?
                 O
                                                                    Þ
                                                                    Ë
                                                                    vt
                                                                    '4)
                 l*
                                                                    .=
                                                  \./               I
                                                  NU
                                                  -ç
                                                  lJ-               c
                                                  0()N
                                                  LU-#
                                                  Fr[¿r(f                                   lll       Õ
                                                  ¡-:"c)ãÊ
                                                  I    ;ñ           Ð      f
                                                                                            b
                                                                                            É
                                                  ltl       íh-     c.Ë                     ()
                                                            tVFVÀ                    ,;'              c
                                                  -^/      ? t
                                                            l:ç  oi9
                                                                    Ç.4                     É
                                                                                           ffi
                                                        .\ú¿'7i.è                                      IJ
                                                  -J        LLô- ¡;iõ          0-<         H           sl¡l
                                                  tt          ¡O Jç            (fO
                                                  tå           Õ L¡.=          c)   c)
                                                  7 =I          ö.XË
                                                            tuFUg              -({


                                            t
                                            E
                                            LJ
                                            €-8
                                            ;fi
                                            €m
                                 E          €     qq                                       L'
                                                                                           (f
                                 'ñ
                                  Lrtrl:-
                                         v        H'õ                                      t¡l
                                                                                           z= =
                                                                                                 IU
                                                                                                 .J

                               þÊ.-îiqil
                               #;
                       t=aJ.:i,c>        ñ        ; Ëur                                    Eo-
                                                                                           {Jl!
                       50liJ5y(!'ã
                          .ñ>ti-ë.gJ
                       õ;3'
                               Ìo
                                         :r       Íg?-=ooô
                                                     äu,                                   Il"
                       bê
                       ËË=:'-,súIII      I
                       ú1 <
                       OPE=I
                       .c-õA;olcl-,ØvrØtt)
                       rì ão-çp??áEEEE
                       43ÐHIHËHlãHHHH
                       2fgqt3ßaØxZzZz
                       tO=:l  3þþþOt¿¡uJuJl¡¡
          Þ-
                       þ(9Sa()nE¡Égg¡g¡clÉ¡                                                :r
                                                                                           (.l


          q                                                                                l¡l
                                                                                           n
          t\
                                                                                           ç¡¿
                                                                                           1r'


                       r- c.¡ c0 s ltr¡ t0 Þ æ C¡l o': \l \T
                                                           c.l                   lÐ        ccorf
         fa-ì
                       CÐ TD CO CD Cq CÐ CfJ CÐ CD \T
                       {'o ro ro ro ro  ro ro ro ro r¡) (o !o                   lr
                                                                                ro
                                                                                           r¡l
                                                                                           s,         (å


                                                                                           ffi1"
          ö
         (5            BBBBBBBBBBBgB
Case 1:19-cv-04803-EK-SJB Document 6-5 Filed 08/23/19 Page 10 of 10 PageID #: 55



              o
              o
              (\¡
                                 :4     t t'>    :, ¡' 1'í,
              ci o-
              ,ct
                                        åi i       lå'i
                                 ')

                                         I * ,     i'':;
                    C3           g!

                    l*
                     at
                    O
                    l-




                                                                                Ir¡
                                                                                rcc
                                                                                9ã
                                                                                <(¡.
                                                              (\                LL     ¡¡¡
                                                                                e:e
                                                              c)                H!
                                                                                l;;;
                                                                                        0.
                                                                                        t¡,

                                                              LL
                                                              3



                                                                                Y
                                                                                ()
                                                                                o
                                                                                JU
                                                                                 ,J
                                                                                ñ9
                                                                                zaa
                                                                                5tr
                                                                                ¿q.
                                                                                Ç      r¡,


                                                                               Ë1"




                          Ë=î3îifrätËHEF
                          arãraraaaaaaa
          t*
          rf
                          !c c ü Ë        æ,     E Ë Ë æ,0c tÊ 0c E
                                                                               (,
                                                                               cÉ
          C}                                                                   trl
          ¡*                                                                   a)
                                                                               l¡l
                                                                               u&
                          €('|(:)f-c\¡(fr$¡rrlon\æC'to                         S,
                                                                               cco
                               r- f{ S¡ C\¡ ñl ô¡ ô¡ C\¡ ô¡ (\¡ C\j       (Ð   ut
                                                                               (/1 at
                          C\ ôI C\I N ßI N ôI ñI N C{ N ÊJ                C{
                          C\¡ C\¡ C.l e'¡ f.¡ C.¡ e.¡ ô¡ C\¡ C{ ç..'¡ C! f\¡   ml
                                                                               ffi{ lv
          3                                                                    w¡

                             EBBBBBEgEEEE
          (3
          L
         L3
